Powers, J.,


dissenting:

I cannot agree that the boulevard rule does not apply to the motor vehicle collision which gave rise to this case. I am satisfied that the evidence showed that the collision occurred because of Mr. Paul’s entry upon the favored highway, and before he had shed his character as a newly entering driver.
The most favorable view that could be taken of the plaintiffs’ evidence is that Mr. Paul, on Howard Chapel Road, stopped at the stop sign, and then entered the intersection, making a right turn onto Damascus Road. Mr. Paul testified that he had traveled 25 feet on Damascus Road when he saw the Lyons vehicle coming at him on his side of the road. He *99estimated the time, presumably from then until the impact, as four to six seconds. He said that his car was driven back by the impact. He also said that when the cars came to rest they were within the intersection.
The investigating police officer, called as a witness by the plaintiffs, estimated that the point of impact was 10 feet from the intersection.
If the boulevard rule applied, Mr. Paul was negligent as a matter of law. That negligence precluded any recovery on his claim, and on the derivative claim by his wife, and the trial judge correctly directed a verdict for the defendant. I am not persuaded that Ness v. Males, 201 Md. 235, 93 A. 2d 541 (1953), or Grue v. Collins, 237 Md. 150, 205 A. 2d 260 (1964), support a different conclusion, especially in the light of the firm application of the rule in Creaser v. Owens, 267 Md. 238, 297 A. 2d 235 (1972); Hensel v. Beckward, 273 Md. 426, 330 A. 2d 196 (1974); and Johnson v. Dortch, 27 Md. App. 605, 342 A. 2d 326, cert. den., 276 Md. 745 (1975).
I would affirm the judgment of the circuit court.